Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) and Species 1 (Figures 1-8) in the reply filed on 4/7/2021 is acknowledged. In the reply, Applicant indicated that claims 1-12 correspond to species 1.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means”, “comprising”, and “said,” should be avoided.





Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
In claim 1, line 5, it appears “in one among the base” should be “in one of the base”.
In claim 1, line 5, it appears “in the other among” should be “in the other of”.
In claim 7, line 2, it appears “in one among the base” should be “in one of the base”.
In claim 7, line 3, it appears “in the other among” should be “in the other of”.
In claim 13, line 3, it appears “in one among the base” should be “in one of the base”.
In claim 13, line 4, it appears “in the other among” should be “in the other of”.
In claim 14, line 1, it appears “in one among the base” should be “in one of the base”.
In claim 14, line 2, it appears “in the other among” should be “in the other of”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rendered indefinite by the limitation “a dimension (L4)” in line 5, since it is unclear if the limitation is referring to the same dimension defined in line 2, or a different dimension. Examiner 
Claim 7 is rendered indefinite by the limitation “the locking means” since it is unclear if the limitation is referring to the means for locking the lid (in claim 1) or a different locking means. Examiner suggests replacing “the locking means” with “the means for locking the lid to the base”.
 Claim 11 is rendered indefinite by the limitation “wherein the base comprises a channel (6)…and a parking zone (8)…” since it is unclear if the channel and parking zone are parts of the receiving zone defined in claim 1 or different structures. Since it appears that the channel and parking zone are part of the receiving part of the base, Examiner suggests replacing “wherein the base (1) comprises a channel…” with “wherein the receiving zone comprises a channel…”.

Election/Restrictions
Claims 1, 3-6, 10 and 12 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 2/22/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 13-14 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 1, 3-6, 10 and 12-14 are allowed.
Claims 2, 7-9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Numbers 10835237, 8833549, 6047815, 5236083, 5213210, 5056658, 4967902 disclose suture packages with receiving zones and a lid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735